Citation Nr: 0702591	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid-type schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from October 1987 to March 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  In that decision, 
the RO denied service connection for schizophrenia, paranoid 
type, as well as an ovarian tumor with ovary removal.  

In a March 2006 decision, the Board granted service 
connection for ovarian tumor with ovary removal, but denied 
service connection for an acquired psychiatric disorder, to 
include paranoid-type schizophrenia.  

That decision was appealed to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a June 2006 
order, the Court vacated the Board's decision with respect to 
the denial of service connection for an acquired psychiatric 
disorder, to include paranoid-type schizophrenia, and 
remanded the matter back to the Board for action consistent 
with the parties' Joint Motion for Partial Remand.  The case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder, to include 
paranoid-type schizophrenia, clearly and unmistakably existed 
prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
preexisting psychiatric disorder, to include paranoid-type 
schizophrenia, was not aggravated during service. 

3.  The veteran's acquired psychiatric disorder, to include 
paranoid-type schizophrenia, has not been aggravated by the 
service-connected back disability. 

CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include paranoid-type schizophrenia, is not established.  38 
U.S.C.A. §§ 1111, 1112, 1131, 1132, 1137, 1153, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the veteran seeks service connection for an 
acquired psychiatric disorder, to include paranoid-type 
schizophrenia, on either a direct basis or as secondary to 
her service-connected low back disability.  She asserts that 
the onset of her low back disability is related to the onset 
of her psychiatric disorder.

The veteran's August 1987 enlistment examination report makes 
no reference to psychiatric problems.  For example, the 
veteran checked the box for "No" when asked about 
"Depression or excessive worry" and "Nervous trouble of 
any sort."  A clinical evaluation was also normal.  
Accordingly, the presumption of soundness applies in this 
case.  See 38 C.F.R.  § 3.304(b). 

Nevertheless, clear and unmistakable evidence shows that the 
veteran had an acquired psychiatric disorder prior to 
service.  In this regard, a February 1989 Report of Mental 
Status Evaluation notes a history of psychiatric 
hospitalization prior to service.  These hospitalizations 
were confirmed upon receipt of records from Arkansas State 
Hospital, which showed that the veteran was involuntary 
admitted in 1986 and 1987, prior to her enlistment.  The 
diagnoses were schizophreniform disorder and chronic 
undifferentiated-type schizophrenic disorder.  

In light of these findings, the Board concludes that the 
veteran's psychiatric disorder clearly and unmistakably 
preexisted service.

With respect to rebutting the presumption of soundness, 
however, the Board's inquiry does not end with a 
determination that the veteran's psychiatric disorder clearly 
and unmistakable preexisted service.  The Board must also 
determine whether her preexisting psychiatric disorder 
clearly and unmistakable was not aggravated during service.  
To make this determination, the Board must consider the 
veteran's service medical records as well as evidence 
developed after service.

The veteran's service medical records provide clear and 
unmistakable evidence that her preexisting psychiatric 
disorder was not aggravated during service.  The February 
1989 Report of Mental Status Evaluation indicated that the 
veteran was referred for evaluation after she had been absent 
without leave (AWOL) for 26 days after a Christmas leave.  A 
psychiatric evaluation showed that she was fully alert and 
oriented, with normal behavior and thought content, 
unremarkable mood and affect, clear thinking process, and 
good memory.  The diagnosis was mixed personality disorder 
with schizotypal features.  Administrative separation was 
recommended.  A February 1989 separation examination report 
showed no psychiatric abnormality or history of psychiatric 
complaints.  This evidence, in essence, shows a normal 
psychiatric status during service and provides significant 
evidence against the veteran's claim.  

The Board finds that the service medical record, overall, 
provides clear and unmistakable evidence against the claim 
that this disorder was aggravated by service.  Thus, in the 
absence of psychiatric findings during service, the Board 
finds that the veteran's service medical records provide 
clear and unmistakable evidence that her preexisting 
psychiatric disorder did not become aggravated during 
service.  

As noted above, a preexisting disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Since no increased psychiatric symptoms 
were shown in service, the service medical records provide 
highly probative evidence against a finding that her 
preexisting psychiatric disorder was aggravated during 
service. 

The Board also observes that there is no competent post-
service evidence or opinion suggesting that the veteran's 
psychiatric disorder was aggravated during service.  In fact, 
records from Community Counseling Services, dated in August 
1991, indicate that the veteran denied having any problems 
while in service.  Such facts clearly provide evidence 
against the veteran's claim that this condition was 
aggravated by service.  The Board is therefore unable to 
conclude that the veteran's preexisting psychiatric disorder 
was aggravated during service.  Id.  The veteran, as a lay 
person not trained or medicine or psychiatry, is not 
competent to offer an opinion as to whether her psychiatric 
disorder increased in severity in service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board has also considered the veteran's argument that her 
psychiatric disorder was aggravated by her service-connected 
low back disability.  Except as provided in 38 C.F.R. 
§ 3.300(c), pertaining to secondary service connection for 
ischemic heart disease or other cardiovascular disease based 
on the effects of tobacco products, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (as in effect 
before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

The Board finds no evidence that the veteran's psychiatric 
disorder was aggravated by her service-connected low back 
disability.  A claim for secondary service connection, as for 
direct service connection, requires competent evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  However, no such evidence has been submitted in this 
case.  Indeed, a VA examiner in September 2001 specifically 
found no evidence suggesting a link between the veteran's 
current diagnosis of schizophrenia and her service-connected 
low back disability.  This opinion provides highly probative 
evidence against the veteran's claim.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position);

The Board finds that the post-service medical record, as a 
whole, fully supports this finding, failing to indicate a 
connection between the two disorders, providing more evidence 
against this claim.

Finally, the Board notes that there is no diagnosis of 
bipolar disorder until 1999, ten years after the veteran's 
separation from service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  In addition, there is no competent 
evidence of a nexus between the veteran's bipolar disorder 
and her period of active service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include paranoid-type schizophrenia.  38 U.S.C.A. § 5107(b).  
Overall, clear and unmistakable error shows that the 
veteran's psychiatric disorder preexisted service and was not 
aggravated therein.  There is also no evidence that this 
disorder was aggravated by her service-connected low back 
disability and highly probative evidence against such a 
finding.  Accordingly, the appeal is denied.

With regard to the joint motion, the parties of the joint 
motion find that the issue regarding the presumption of 
aggravation was not addressed by the Board in the March 2006 
decision.  The Board must note that the issue of aggravation 
of the pre-service disorder was specifically addressed by the 
Board on page six of the decision.  In fact, following a 
review of the facts of this case, making reference to the 
medical evidence cited above, weighing the medical evidence 
cited above, and citing the pertinent law in this case (on 
page four of the March 2006 decision) that the "presumption 
of aggravation may be rebutted only by clear and unmistakable 
evidence", the Board stated, in pertinent part:

Thus, the Board finds clear and unmistakable 
evidence that this condition did not become 
aggravated during the veteran's military service.  
Service and post-service medical records support 
this finding.

Notwithstanding the above, the parties of the joint motion 
find that the Board "failed to provide such analysis in the 
instant case", citing pages five and six of the Board's 
March 2006 decision, which addressed this very issue on pages 
five and six of this decision.  As a result, the basis of the 
joint motion is unclear.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in June 2001, 
August 2001, and January 2005: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate her claim; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice letter to the veteran or the timing of the letter is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO has secured the veteran's service 
medical records, VA medical records, and private medical 
records as identified and authorized by the veteran.  The 
Board notes that, in response to requests for records, two 
medical providers indicated that no records were available or 
had been destroyed.  After one medical provider failed to 
reply to the RO's request, the veteran supplied records from 
that facility.  It thus appears that all necessary attempts 
to obtain outstanding records have been accomplished.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted) (holding that, in connection with the search for 
documents, the duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim).

The RO has made all reasonable efforts to assist the veteran 
in the development of her claim.  While additional attempts 
to obtain information can always be undertaken, in light of 
the record, the Board finds that such an additional attempt, 
in light of the extensive efforts already performed in this 
case, can not be justified.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A.  
§ 5103A.

The RO also secured a medical opinion concerning the issue of 
whether the veteran's preexisting psychiatric disorder was 
aggravated by her service-connected low back disability.  
However, the veteran's representative argues that a new 
examination is required to determine whether her psychiatric 
disorder was aggravated during service.  The Board disagrees.  
Since no medical evidence shows that the veteran's 
preexisting psychiatric disorder was aggravated during her 
period of military service, a remand for an opinion is not 
necessary to decide this appeal.  See 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A.  

Simply stated, as both service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A.§ 5103A(d)).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid-type schizophrenia, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


